In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00223-CV

SHAWN M. ROBERTS, Appellant                 §    On Appeal from the 231st District Court

                                            §    of Tarrant County (231-647109-18)
V.
                                            §    November 19, 2020

CRYSTAL J. ROBERTS, Appellee                §    Memorandum Opinion by Justice Kerr


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the trial court’s judgment

dismissing Appellant Shawn M. Roberts case for want of prosecution is reversed, and

the case is remanded to the trial court for further proceedings.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Elizabeth Kerr__________________
                                          Justice Elizabeth Kerr